         Case 2:18-cv-00284-CMR Document 219 Filed 04/21/20 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: GENERIC PHARMACEUTICALS                           MDL 2724
PRICING ANTITRUST LITIGATION                             16-MD-2724
                                                         HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:
                                                         18-CV-284
THE KROGER CO., et al.,
                                       Plaintiffs,
v.

ACTAVIS HOLDCO U.S., INC., et al.,
                            Defendants.

            DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY
      IN SUPPORT OF THE OPPOSITION TO THE KROGER DIRECT-ACTION
                PLAINTIFFS’ MOTION FOR LEAVE TO AMEND

       Defendants respectfully submit the attached opinion recently issued by the Court of

Appeals for the Sixth Circuit, In re National Prescription Opiate Litigation, No. 20-3075 (6th

Cir. Apr. 15, 2020), in which the Court of Appeals discussed and applied the standard for a

motion for leave to amend after expiration of the district court’s deadline, in the context of

another large and complex MDL. See Slip Op., attached hereto as Exhibit A, at 5-8. The Sixth

Circuit ultimately found that the “district court’s decision to grant leave to amend was plainly

incorrect as a matter of law.” Id. at 8-9. The Sixth Circuit’s opinion is relevant to the arguments

made by Defendants in their Opposition at pages 7 to 11 (ECF No. 206), and Sur-Reply at pages

6 to 8 (ECF No. 217).




                                                     1
        Case 2:18-cv-00284-CMR Document 219 Filed 04/21/20 Page 2 of 8




Dated: April 21, 2020

                                          Respectfully submitted,

                                          /s/ Steven A. Reed
                                          Steven A. Reed
                                          R. Brendan Fee
                                          Melina R. DiMattio
                                          MORGAN, LEWIS & BOCKIUS LLP
                                          1701 Market Street
                                          Philadelphia, PA 19103
                                          Telephone: +1.215.963.5000
                                          Facsimile: +215.963.5001
                                          steve.reed@morganlewis.com
                                          brendan.fee@morganlewis.com
                                          melina.dimattio@morganlewis.com

                                          Wendy West Feinstein
                                          One Oxford Centre
                                          Thirty-Second Floor
                                          Pittsburgh, PA 15219-6401
                                          Telephone: +1.412.560.7455
                                          Facsimile: +1.412.560.7001
                                          wendy.feinstein@morganlewis.com
                                          Attorneys for Defendant
                                          Glenmark Pharmaceuticals, Inc., USA


                                          /s/ Robin D. Adelstein
                                          Robin D. Adelstein
                                          Mark A. Robertson
                                          Gerald A. Stein
                                          NORTON ROSE FULBRIGHT US LLP
                                          1301 Avenue of the Americas
                                          New York, NJ 10019-6022
                                          Tel.: 212-318-3000
                                          Robin.adelstein@nortonrosefulbright.com
                                          Mark.roberston@nortonrosefulbright.com
                                          Gerald.stein@nortonrosefulbright.com
                                          Attorneys for Defendants Valeant
                                          Pharmaceuticals North America LLC,
                                          Valeant Pharmaceuticals International, and
                                          Oceanside Pharmaceuticals, Inc.




                                      2
        Case 2:18-cv-00284-CMR Document 219 Filed 04/21/20 Page 3 of 8




/s/ Heather K. McDevitt                         harvey.bartle@morganlewis.com
Heather K. McDevitt                             frank.desimone@morganlewis.com
Bryan D. Gant
WHITE & CASE LLP                                Counsel for Defendant Perrigo New York,
1221 Avenue of the Americas                     Inc.
New York, New York 10020
Tel.: (212) 819-8200
Fax: (212) 354-8113                             /s/ James W. Matthews
hmcdevitt@whitecase.com                         James W. Matthews
bgant@whitecase.com                             Katy E. Koski
                                                John F. Nagle
Counsel for Defendant Teligent, Inc.
                                                FOLEY & LARDNER LLP
                                                111 Huntington Avenue
                                                Boston, Massachusetts 02199
/s/ Seth A. Moskowitz
                                                Tel: (617) 342-4000
Seth A. Moskowitz
                                                Fax: (617) 342-4001
KASOWITZ BENSON TORRES LLP
                                                jmatthews@foley.com
1633 Broadway
                                                kkoski@foley.com
New York, New York 10019
                                                jnagle@foley.com
Tel: (212) 506-1700
Fax: (212) 506-1800
                                                James T. McKeown
smoskowitz@kasowitz.com
                                                Elizabeth A. N. Haas
Counsel for Actavis Holdco U.S., Inc. and       Kate E. Gehl
Actavis Pharma, Inc.                            FOLEY & LARDNER LLP
                                                777 E. Wisconsin Avenue
                                                Milwaukee, WI 53202
/s/ J. Clayton Everett, Jr.                     Tel: (414) 271-2400
Scott A. Stempel                                Fax: (414) 297-4900
J. Clayton Everett, Jr.                         jmckeown@foley.com
Tracey F. Milich                                ehaas@foley.com
MORGAN, LEWIS & BOCKIUS LLP                     kgehl@foley.com
1111 Pennsylvania Avenue, NW
Washington, D.C. 20004                          Steven F. Cherry
Phone: (202) 739-3000                           April N. Williams
Fax: (202) 739-3001                             Claire Bergeron
scott.stempel@morganlewis.com                   WILMER CUTLER PICKERING
clay.everett@morganlewis.com                    HALE AND DORR LLP
tracey.milich@morganlewis.com                   1875 Pennsylvania Avenue, NW
                                                Washington, D.C. 20006
Harvey Bartle IV                                Tel: (202) 663-6000
Francis A. DeSimone                             Fax: (202) 663-6363
MORGAN, LEWIS & BOCKIUS LLP                     steven.cherry@wilmerhale.com
1701 Market Street                              april.williams@wilmerhale.com
Philadelphia, PA 19103                          claire.bergeron@wilmerhale.com
Phone: (215) 963-5000
Fax: (215) 963-5001

                                            3
        Case 2:18-cv-00284-CMR Document 219 Filed 04/21/20 Page 4 of 8




Terry M. Henry                             Fax: (202) 434-5029
Melanie S. Carter                          jschmidtlein@wc.com
BLANK ROME LLP                             skirkpatrick@wc.com
One Logan Square
130 North 18th Street                      Attorneys for Par Pharmaceutical, Inc.
Philadelphia, PA 19103
Tel: (215) 569-5644
Fax: (215) 832-5644                        /s/ Anthony C. Porcelli
THenry@blankrome.com                       Anthony C. Porcelli
MCarter@blankrome.com                      POLSINELLI PC
                                           150 North Riverside Plaza, Suite 3000
Attorneys for Defendant Apotex Corp.       Chicago, IL 60606
                                           Tel: (312) 819-1900
                                           Fax: (312) 819-1910
 /s/ Gerald E. Arth                        aporcelli@polsinelli.com
Gerald E. Arth
                                           Amy D. Fitts
Ryan T. Becker
                                           POLSINELLI PC
FOX ROTHSCHILD LLP
                                           900 W. 48th Place, Suite 900
2000 Market Street, 20th Floor
                                           Kansas City, MO 64112
Philadelphia, PA 19103
                                           Tel: (816) 753-1000
Tel.: (215) 299-2000
                                           Fax: (816) 222-0425
Fax: (215) 299-2150
                                           afitts@polsinelli.com
garth@foxrothschild.com
rbecker@foxrothschild.com
                                           Counsel for Defendants Akorn, Inc. and Hi-
                                           Tech Pharmacal Co. Inc.
George G. Gordon
Stephen D. Brown
Julia Chapman
                                           /s/ Jason R. Parish
DECHERT LLP
                                           Jason R. Parish
2929 Arch Street
                                           Martin J. Amundson
Philadelphia, PA 19104-2808
                                           BUCHANAN INGERSOLL & ROONEY
Tel.: (215) 994-2382
                                           PC
Fax: (215) 655-2240
                                           1700 K Street, NW
george.gordon@dechert.com
                                           Washington, D.C. 20006
stephen.brown@dechert.com
                                           Telephone: (202) 452-7900
julia.chapman@dechert.com
                                           jason.parish@bipc.com
                                           martin.amundson@bipc.com
Counsel for Lannett Company, Inc.

/s/ John E. Schmidtlein                    Bradley Kitlowski
John E. Schmidtlein                        BUCHANAN INGERSOLL & ROONEY
Sarah F. Kirkpatrick                       PC
WILLIAMS & CONNOLLY LLP                    Union Trust Building
725 Twelfth Street, N.W.                   501 Grant Street
Washington, D.C. 20005                     Pittsburgh, PA 15219
Phone: (202) 434-5000                      Telephone: (412) 562-8800

                                       4
        Case 2:18-cv-00284-CMR Document 219 Filed 04/21/20 Page 5 of 8




bradley.kitlowski@bipc.com                Counsel for Sandoz and Fougera
                                          Pharmaceuticals, Inc.
Counsel for Applicant Zydus
Pharmaceuticals (USA) Inc.
                                          /s/ William A. Escobar
                                          William A Escobar
/s/ Jeffrey D. Smith                      Damon W Suden
Jeffrey D. Smith                          Clifford E. Katz
Thomas A. Abbate                          KELLEY DRYE & WARREN LLP
Amar A. Mehta                             101 Park Avenue
Gabrielle J. Canaie                       New York, New York 10178
DECOTIIS, FITZPATRICK, COLE &             Tel: (212) 808-7800
GIBLIN, LLP                               Fax: (212) 808-7897
61 South Paramus Road, Suite 250          wescobar@kelleydrye.com
Paramus, NJ 07652                         dsuden@kelleydrye.com
Tel: (201) 928-1100                       ckatz@kelleydrye.com
Fax: (201) 928-0588
jsmith@decotiislaw.com                    Counsel for Wockhardt USA LLC and
tabbate@decotiislaw.com                   Morton Grove Pharmaceuticals, Inc.
amehta@decotiislaw.com
gcanaie@decotiislaw.com
                                          /s/ Michael Martinez
Counsel for Epic Pharma, LLC              Michael Martinez
                                          Steven Kowal
                                          Lauren Norris Donahue
/s/ Saul P. Morgenstern                   Brian J. Smith
Saul P. Morgenstern                       K&L GATES LLP
Margaret A. Rogers                        70 W. Madison St., Suite 3300
ARNOLD & PORTER                           Chicago, IL 60602
  KAYE SCHOLER LLP                        Tel. 312-372-1121
250 W. 55th Street                        Fax 312-827-8000
New York, NY 10019                        michael.martinez@klgates.com
Tel: (212) 836-8000                       steven.kowal@klgates.com
Fax: (212) 836-8689                       lauren.donahue@klgates.com
saul.morgenstern@arnoldporter.com         brian.j.smith@klgates.com
margaret.rogers@arnoldporter.com
                                          Counsel for Defendant Mayne Pharma Inc.
Laura S. Shores
ARNOLD & PORTER
  KAYE SCHOLER LLP
601 Massachusetts Avenue
Washington, DC 20001
Tel: (202) 942-5000
Fax: (202) 942-5999
laura.shores@arnoldporter.com



                                      5
        Case 2:18-cv-00284-CMR Document 219 Filed 04/21/20 Page 6 of 8




/s/ Steven E. Bizar                         /s/ Stacey Anne Mahoney
Steven E. Bizar                             Stacey Anne Mahoney
John P. McClam                              MORGAN, LEWIS & BOCKIUS LLP
Tiffany E. Engsell                          101 Park Avenue
DECHERT LLP                                 New York, New York 10178
Cira Centre                                 Telephone: (212) 309-6000
2929 Arch Street                            Facsimile: (212) 309-6001
Philadelphia, PA 19104                      stacey.mahoney@morganlewis.com
(215) 994-4000
steven.bizar@dechert.com                    Counsel for Defendant Breckenridge
john.mcclam@dechert.com                     Pharmaceutical, Inc.
tiffany.engsell@dechert.com

Counsel for Citron Pharma LLC


/s/ Marguerite M. Sullivan                  /s/ Chul Pak
Marguerite M. Sullivan (pro hac vice)       Chul Pak
Anna M. Rathbun (pro hac vice)              WILSON SONSINI GOODRICH &
LATHAM & WATKINS LLP                        ROSATI, PC
555 Eleventh Street, N.W., Suite 1000       1301 Avenue of the Americas 40th Floor
Washington, D.C., 20004                     New York, New York 10019
(202)-637-2200                              Tel: (212) 497-7726
marguerite.sullivan@lw.com                  Fax: (212) 999-5899
anna.rathbun@lw.com                         cpak@wsgr.com

Attorneys for Defendant                     Seth C. Silber
G&W Laboratories, Inc.                      Jeffrey C. Bank
                                            WILSON SONSINI GOODRICH &
                                            ROSATI, PC
/s/ Jan P. Levine                           1700 K Street, NW Fifth Floor
Jan P. Levine                               Washington, DC 20006
Robin P. Sumner                             Tel: (202) 973-8824
Michael J. Hartman                          Fax: (202) 973-8899
PEPPER HAMILTON LLP                         ssilber@wsgr.com
3000 Two Logan Square                       jbank@wsgr.com
Eighteenth & Arch Streets
Philadelphia, PA 19103-2799                 Adam K. Levin
Tel. (215) 981-4000                         Benjamin F. Holt
Fax. (215) 981-4750                         Justin W. Bernick
levinej@pepperlaw.com                       HOGAN LOVELLS US LLP
sumnerr@pepperlaw.com                       555 Thirteenth Street, NW
hartmann@pepperlaw.com                      Washington, D.C. 20004
                                            Tel: (202) 637-5600
Attorneys for Defendant West-Ward           Fax: (202) 637-5910
Pharmaceuticals Corp.                       adam.levin@hoganlovells.com

                                        6
        Case 2:18-cv-00284-CMR Document 219 Filed 04/21/20 Page 7 of 8




benjamin.holt@hoganlovells.com                  /s/ Wayne A. Mack
justin.bernick@hoganlovells.com                 Wayne A. Mack
                                                DUANE MORRIS LLP
Counsel for Defendants Mylan Inc,. Mylan        30 S. 17th Street
Pharmaceuticals, Inc., UDL Laboratories,        Philadelphia, PA 19103
Inc., and Mylan N.V                             Tel: +1215.979.1152
                                                Fax: +1.215.689.2595
                                                wamack@duanemorris.com
/s/ Erik T. Koons
John M. Taladay                                 Counsel for Defendant Aurobindo
Erik T. Koons                                   Pharma USA, Inc.
Stacy L. Turner
Christopher P. Wilson
BAKER BOTTS LLP                                 /s/ Raymond A. Jacobsen, Jr.
700 K Street NW                                 Raymond A. Jacobsen, Jr.
Washington, DC 20001                            Paul M. Thompson
Telephone: (202) 639-7700                       Lisa A. Peterson
Facsimile: (202) 639-7890                       MCDERMOTT WILL & EMERY LLP
john.taladay@bakerbotts.com                     500 N. Capitol St., NW
erik.koons@bakerbotts.com                       Washington, D.C. 20001
stacy.turner@bakerbotts.com                     202-756-8000
christopher.wilson@bakerbotts.com               Nicole L. Castle
                                                MCDERMOTT WILL & EMERY LLP
Lauri A. Kavulich                               340 Madison Ave.
Ann E. Lemmo                                    New York, NY 10173
CLARK HILL PLC                                  212-547-5400
2001 Market St, Suite 2620
Philadelphia, PA 19103                          Counsel for Impax Laboratories, Inc.
Telephone: (215) 640-8500
Facsimile: (215) 640-8501
lkavulich@clarkhill.com                         /s/ J. Gordon Cooney, Jr.
alemmo@clarkhill.com                            J. Gordon Cooney, Jr.
                                                John J. Pease, III
Lindsay S. Fouse                                Alison Tanchyk
CLARK HILL PLC                                  William T. McEnroe
301 Grant St, 14th Floor                        MORGAN, LEWIS & BOCKIUS LLP
Pittsburgh, PA 15219                            1701 Market Street
Telephone: (412) 394-7711                       Philadelphia, PA 19103
Facsimile: (412) 394-2555                       Tel: (215) 963-5000
lfouse@clarkhill.com                            Fax: (215) 963-5001
                                                jgcooney@morganlewis.com
Counsel for Defendants Sun Pharmaceutical       john.pease@morganlewis.com
Industries, Inc. and Taro Pharmaceuticals       alison.tanchyk@morganlewis.com
USA, Inc.                                       william.mcenroe@morganlewis.com




                                            7
        Case 2:18-cv-00284-CMR Document 219 Filed 04/21/20 Page 8 of 8




Amanda B. Robinson
MORGAN, LEWIS & BOCKIUS LLP               /s/ Leiv Blad
1111 Pennsylvania Avenue, NW              Leiv Blad
Washington, D.C. 20004                    Zarema Jaramillo
Tel: (202) 739-3000                       Ario Fazli
Fax: (202) 739-3001                       LOWENSTEIN SANDLER LLP
amanda.robinson@morganlewis.com           2200 Pennsylvania Avenue
                                          Washington, DC 20037
Counsel for Defendant Teva                Tel.: (202) 753-3800
Pharmaceuticals USA, Inc. and Pliva       Fax: (202) 753-3838
                                          lblad@lowenstein.com
                                          zjaramillo@lowenstein.com
/s/ Roger B. Kaplan                       afazli@lowenstein.com
Roger B. Kaplan
Jason Kislin                              Attorneys for Lupin Pharmaceuticals, Inc.
Aaron Van Nostrand
GREENBERG TRAURIG LLP
500 Campus Drive, Suite 400               /s/ Jay P. Lefkowitz
Florham Park, NJ 07931                    Jay P. Lefkowitz, P.C.
(973) 360-7900                            KIRKLAND & ELLIS LLP
                                          601 Lexington Avenue
Brian T. Feeney                           New York, NY 10022-4611
GREENBERG TRAURIG, LLP                    Tel.: (212) 446-4800
1717 Arch Street, Suite 400               Fax: (212) 446-4900
Philadelphia, PA 19103                    Email: lefkowitz@kirkland.com
(215) 988-7812
                                          /s/ Devora W. Allon
Counsel for Defendant Dr. Reddy’s         Devora W. Allon
Laboratories, Inc.                        Alexia R. Brancato
                                          KIRKLAND & ELLIS LLP
                                          601 Lexington Avenue
/s/ Edward B. Schwartz                    New York, NY 10022-4611
Edward B. Schwartz                        Tel.: (212) 446-4800
Andrew C. Bernasconi                      Fax: (212) 446-4900
REED SMITH LLP                            Email: devora.allon@kirkland.com
1301 K Street NW                          Email: alexia.brancato@kirkland.com
Suite 1000-East Tower
Washington, DC 20005                      Attorneys for Defendant Upsher-Smith
Tel: (202) 414-9232                       Laboratories, LLC
Fax: (202) 414-9299
eschwartz@reedsmith.com
abernasconi@reedsmith.com

Counsel for Defendant Heritage
Pharmaceuticals Inc.



                                      8
